DETAILED ACTION
Status of the Claims
Applicant's election with traverse of Group I (composition claims 1-18) and the species from Example 4 of the specification, water, methylparaben, propylparaben preservatives, glycerin, Terazosin Hydrochloride, sucralose sweetener, citric acid, sodium citrate dihydrate, in the reply filed on 04/13/2021 is acknowledged. Examiner withdraws the species to sweetener and pH adjuster in light of the cited art below. The traversal is on the ground(s) that the Applicant believes it is unnecessary to withdrawn claims 19-20 from consideration because the non-elected claims depend from claim 1. This is not found persuasive because the inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in materially different process of using the product. The product as claimed can be used for treating the condition of symptomatic of benign prostatic hyperplasia, or the product as claimed can be used to treat hypertension. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because (a) the inventions have acquired a separate status in the art in view of their different classification, (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries for a method of treating hypertension would not necessarily yield compositions for treating benign prostatic hyperplasia) and (c) the prior art applicable to one invention would not likely be applicable to another invention. Here, it is not necessary that a prior art to compositions claimed be applicable for treating hypertension or benign prostatic hyperplasia. 
Examiner notes however that should claim 1 be found allowable and claims 19-20 require all of the limitations of an allowable claim then rejoinder of these claims will be considered at the time of allowance. 
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-18 are under current examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 08/27/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. (WO2016197738-see IDS filed 8/27/2021). 
Claim 1 is to a liquid composition for oral administration, comprising: i. about 0.5 to about 5 mg/mL of terazosin or a pharmaceutically acceptable salt thereof; 5ii. at least one pH modifier; and iii. at least one pharmaceutically acceptable excipient; wherein the pH of oral liquid composition is about 4.5 to 6.5.
Liu et al. teach pharmaceutical solutions having terazosin and an excipient. The terazosin includes hydrochloride, see claim 2, example 2 and summary of invention wherein terazosin includes hydrochloride forms. The composition includes buffer to bring the solution to a range of 4.5, see Example 2-3 and claims 4-5 and entire document. The terazosin can comprise 0.4mg/ml, see example 2, claims 4, 5, and 8 and page 5. This amount of 0.4 terazosin anticipates a claimed amount of about 0.5. Citric acid (pH regulator) is added to the composition, see Example 2 and 9. The composition uses mannitol sweetener, see example 2. Although Liu reconstitutes in water vehicle for injectable purposes, it must be noted that the recitation “for oral administration is considered” an intended use of the claimed composition with little patentable weight. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use (i.e. liquid formulation), then it meets the claim. 
With regards to the terazosin content, given Liu teaches liquid compositions of terazosin hydrochloride with a pH modifier (citric acid), water and excipient and a composition and its properties are inseparable, the composition would necessarily have the same labelled content after six months storage as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. (United States Patent Publication 2018/0098978) in view of Kyncl et al. (United States patent 5,212,176) and Liu et al. (Efficacy of Combined Amlodipine/Terazosin Therapy in male Hypertensive Patients with Lower Urinary Tract Symptoms: a Randomized, Double-Blink Clinical Trial-see IDS filed 8/27/2021). 
Claim 1 is to a liquid composition for oral administration, comprising: i. about 0.5 to about 5 mg/mL of terazosin or a pharmaceutically acceptable salt thereof; 5ii. at least one pH modifier; and iii. at least one pharmaceutically acceptable excipient; wherein the pH of oral liquid composition is about 4.5 to 6.5.
Brauer et al. teach oral liquid formulations which comprise amlodipine and alpha-adrenergic blockers, see abstract and paragraph [0003], [0013], and [0019]. The pH of the liquid formulation is from about 3-8 or about 5-6, see paragraph [0006]. The formulation can comprise citric acid buffer and sodium citrate, see paragraphs [0011] and [0026]. The buffer which includes citric acid can be present from 0.1-1mg/ml, see paragraph [0049]-[0050]. The composition can comprise a sweetening agent such as sucralose present from 0.5-0.9mg/ml, see paragraph [0036]. The composition can comprise water, see paragraphs [0025], [0026], [0034], [0092], and entire document. The oral formulation may further comprise a preservative present from 0.1mg/ml to about 2mg/ml, see paragraph [0041]. The preservative can comprise a mixture of methylparaben and propylparaben, see paragraphs [0038], and [0040], [0092], Table 19 and entire document. The formulation is stable, see paragraphs [00084]-[0087]. The compositions of Brauer have utility in treating hypertension, see abstract. The composition can contain an alcohol surfactant, see paragraph [0073].
Brauer does not expressly teach the alpha-adrenergic blocker is terazosin hydrochloride present from about 0.5-5 mg/mL.
However, Kyncl et al. teach terazosin hydrochloride as an alpha adrenergic blocking agent, see column 2, lines 1-24 and 36-60 and column 3, lines 5-21. The composition is formulated for oral administration in liquid form, see column 6, lines 14-21 and lines 33-46. Such compounds can be administered from 0.1-10mg/kg of body weight per 2ml/kg. 
	Liu et al. teach that combined therapies of amlodipine and terazosin at 2mg terazosin provides better control of hypertension compared with monotherapies of either drug administered alone. 
	It would have been prima facie obvious to provide Brauer’s composition as a combination of terazosin with amlodipine, wherein the terazosin can be present in liquid form ranging from 0.1-10mg/2mL. A person of ordinary skill in the art would have been motivated to do so with reasonable expectation of success given Brauer suggests the presence of additional active agents in the liquid formulation include alpha adrenergic antagonists, and combination therapies as suggested by Liu are more advantageous for treating hypertension than use of amlodipine or terazosin on its own. 
With regards to the terazosin content for about 6 months after storage in claim 18, given the modified Brauer renders obvious liquid formulations having a combination of terazosin with amlodipine with excipient and a pH adjuster and an overlapping pH range, it would necessarily have the same terazosin content for about 6 months in the same storage conditions from 25+ 2 degrees Celsius and 60+5% relative humidity as a composition and its properties are inseparable absent evidence to the contrary. Furthermore, the composition of Brauer is noted to be storage stable. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. (United States Patent Publication 2018/0098978) in view of Kyncl et al. (United States patent 5,212,176) and Liu et al. (Efficacy of Combined Amlodipine/Terazosin Therapy in male Hypertensive Patients with Lower Urinary Tract Symptoms: a Randomized, Double-Blink Clinical Trial) as applied to all claims above, and further in view of Dillaha et al. (WO2010/065492). (see IDS filed 8/27/2021)
The modified Brauer does not expressly teach that the vehicle comprises a mixture of water and about 20%w/v glycerine (poly alcohol). 
Kyncl et al. teach that the pharmaceutical compositions comprising terazosin can comprise liquid carriers which include glycerol (known as glycerine) and water. The composition is useful in treating hypertension, see column 3, lines 5-21 and column 7, lines 55-68.
Dillaha et al. teach that oral liquid formulations comprising alpha-adrenergic agonists and calcium channel blockers including amlodipine for the treatment of hypertension can comprise carriers such as glycerol or glycol, see page 21, lines 15-24 and page 22, lines 1-25. The glycol can be glycerol or low molecular weight glycol and is present from 5-50% w/v, see table 6. The glycerine is added to adjust the viscosity of the formulation, see pages 21-22.
It would have been prima facie obvious to provide Brauer’s composition which contains water with glycerol ranging from 5-50% w/v and to adjust the amount of the glycerol component present. 
One of ordinary skill in the art would have been motivated to do so in order to enhance the viscosity of the oral liquid formulation as glycerol is suggested to increase viscosity of the composition. 
There would have been a reasonable expectation of success given both Brauer and Dillaha teach oral liquid formulations which are useful in treating hypertension and comprise amlodipine. Furthermore, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")
Conclusion
Currently, no claims are allowed and all claims are rejected. 

 				CorrespondenceAny inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619